Mr. Justice G-oddabd
delivered the opinion of the court:
It is contended by counsel for appellant that the warehouse company did not acquire the right to sue. for the purchase price of the goods delivered, notwithstanding it paid the owners therefor, on account of its unauthorized act as agent, and consequently, by its assignment to the appellee,. did not vest such right in him. That the payment on its part was voluntary, without the request or knowledge of the *95Baltimore company. It is expressly averred that, upon the refusal of appellant to pay the draft, and. its return, the drawers refused to ratify the delivery of the 145 cases to the defendant, or to look to it for payment, hut demanded same of the warehouse company. •
In making payment to the Baltimore company in pursuance of this demand, the warehouse company did-what the law would have compelled it to do' under the circumstances. The delivery of the goods was' in violation of the agreement made between the Baltimore company and the appellant, and therefore was unauthorized and wrongful on the part of the warehouse company, but was made at the earnest solicitation of the appellant and upon its promise to make payment on March 9. In these circumstances, the warehouse company was entitled to recover the agreed price for the tomatoes delivered to appellant regardless of whether it had, or had not, paid the same to its principal. — Kent v. Bornstein, 94 Mass. 342.
In this case an agent who had authority only to sell the goods belonging to his principal and to pay over the proceeds therefrom to his principal, exchanged some of the money in his possession received for the sale of the goods for a counterfeit bill. Bigelow, chief justice, after stating the nature of the authority of the agent and his duty in the premises, said:
“In this state of the evidence, it is clear that the plaintiff exceeded his authority in exchanging the smaller bills in his possession for one of the denomination of fifty dollars, and he is liable to his employer for the loss occasioned by his unauthorized act. It does not appear that the transaction has been ratified by the principal. For aught that we can know, the plaintiff is still liable-for the amount of *96the genuine bills which he exchanged for the counter•feit one.. It cannot therefore be said that the plaintiff has no beneficial interest in the cause of action on which this suit is brought. On the contrary, it plainly appears that his right to recover in this action is the only mode in which he can indemnify himself against the rightful claim of his employer for the loss caused by his abuse of the authority entrusted to him.”
The warehouse company, having assigned its right of action to the plaintiff, he was clearly entitled to maintain the action. The judgment is therefore affirmed. Affirmed.
Chief Justice Gabbebt and Mr. Justice Bailey concur.